UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-20848 UNIVERSAL INSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 65-0231984 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1110 W. Commercial Blvd., Suite 100, Fort Lauderdale, Florida 33309 (Address of principal executive offices) (954) 958-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer” and “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:39,166,033 shares of common stock, par value $0.01 per share, outstanding on August 4, 2010. UNIVERSAL INSURANCE HOLDINGS, INC. TABLE OF CONTENTS Page No. PART I: FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Report of Independent Registered Public Accounting Firm 3 Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations for the Six-Month and Three-Month Periods Ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Stockholders’ Equity for the Six-Month and Three-Month Periods Ended June 30, 2010 and 2009 6 Condensed Consolidated Statements of Cash Flows for the Six-Month Periods Ended June 30, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 50 PART II: OTHER INFORMATION Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 52 Item 4. (Removed and Reserved) 52 Item 5. Other Information 52 Item 6. Exhibits 52 Signatures 54 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders of Universal Insurance Holdings, Inc. and Subsidiaries Fort Lauderdale, Florida We have reviewed the accompanying condensed consolidated balance sheet of Universal Insurance Holdings, Inc. and Subsidiaries as of June 30, 2010 and the related condensed consolidated statements of operations for the six-month and three month periods ended June 30, 2010 and 2009 and cash flows for each of the six-month periods ended June 30, 2010 and 2009.These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Blackman Kallick LLP Chicago, Illinois August 9, 2010 3 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UNIVERSAL INSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS The accompanying notes to condensed consolidated financial statements are an integral part of these statements. (Unaudited) June 30, December 31, ASSETS Cash and cash equivalents $ $ Investments Fixed maturities available for sale, at fair value Equity securities available for sale, at fair value Real estate, net Prepaid reinsurance premiums Reinsurance recoverables Premiums receivable, net Receivable from securities Other receivables Income taxes recoverable - Property and equipment, net Deferred policy acquisition costs, net Deferred income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Unpaid losses and loss adjustment expenses $ $ Unearned premiums Advance premium Accounts payable Bank overdraft Reinsurance payable, net Income taxes payable Dividend payable to shareholder - Payable for securities - Other accrued expenses Long-term debt Total liabilities STOCKHOLDERS' EQUITY: Cumulative convertible preferred stock, $.01 par value Authorized shares - 1,000,000 Issued shares - 107,690 and 108,640 Outstanding shares - 107,690 and 108,640 Minimum liquidation preference - $287,240 and $288,190 Common stock, $.01 par value Authorized shares - 55,000,000 Issued shares - 40,877,087 and 40,214,884 Outstanding shares - 39,166,033 and 37,774,765 Treasury shares, at cost - 1,711,054 and 1,809,119 shares ) ) Common stock held in trust, at cost - 0 and 631,000 shares - ) Additional paid-in capital Accumulated other comprehensive (loss) income, net of taxes ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ 4 UNIVERSAL INSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Six For the Three Months Ended June 30, Months Ended June 30, PREMIUMS EARNED AND OTHER REVENUES Direct premiums written $ 301,984,289 $ Ceded premiums written Net premiums written (Increase) decrease in net unearned premium Premiums earned, net Net investment income Realized gains on investments Foreign currency transaction gains Other-than-temporary impairment of investments - - - Commission revenue Other revenue Total premiums earned and other revenues OPERATING COSTS AND EXPENSES Losses and loss adjustment expenses General and administrative expenses Total operating costs and expenses INCOME BEFORE INCOME TAXES Income taxes, current Income taxes, deferred Income taxes, net NET INCOME $ 17,710,978 $ 20,076,388 $ $ 7,638,558 Basic net income per common share $ 0.45 $ 0.53 $ $ 0.20 Weighted average of common shares outstanding - Basic $ 37,589,412 $ $ 37,617,174 Fully diluted net income per share $ 0.44 $ 0.50 $ $ 0.19 Weighted average of common shares outstanding - Diluted $ 40,440,773 $ 40,225,815 $ $ 40,529,702 Cash dividend declared per common share $ 0.22 $ $ 0.12 For the Six For the Three Months Ended June 30, Months Ended June 30, Comprehensive Income: Net income $ 17,710,978 $ 20,076,388 $ Change in net unrealized (losses) gains on investments, net of tax 5,672,835 Comprehensive Income $ 16,744,077 $ 28,305,364 $ $ 13,311,393 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. 5 UNIVERSAL INSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2(Unaudited) Common Shares Preferred Stock Shares Common Stock Amount Preferred Stock Amount Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive (Loss) Income Stock Held in Trust Treasury Stock Total Stockholders' Equity Balance, December 31, 2009 $ ) ) Issuance of common shares ) ) Preferred stock conversion ) 12 ) (2
